Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-45 have been examined. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 21-28 and 38-45, drawn to: a wearable device having a health condition detection sensor, wherein the wearable device is configured to detect arm movements, using at least the accelerometer, associated with a wearer of the wearable device, operate a messaging functionality configured to transmit messages to other devices accessible at least via the cellular radio, automatically detect, using at least the accelerometer, whether a wearer of the wearable device has fallen and communicate information 1Atty-Docket No.: 1104-CNT concerning detection of the fall to a second set of instructions, stored in the memory, wherein the instructions, when executed by the at least one processor, cause the wearable device to determine whether the fall is an emergency event, automatically coordinate with the messaging functionality associated with the wearable device to automatically prepare for transmission a first message to one or more contacts of the user for use in case of an emergency, including the current location of the wearable device, in response to both: (1) determination of fall as an emergency event, or (2) information received by the at least one processor based on an input sequence , classified in H04W 4/90 or G08B 21/02.

II. Claims 29-37, drawn to drawn to a portable device with integrated functions related to health, safety, and security, wherein the portable device is not a dedicated device for providing functions related to health, safety, and security, classified in G08B 25/10.


The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to device having a at least one processor, a memory, a battery, a cellular radio, a global positioning sensor (GPS), and an accelerometer; a touch screen.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct and different because 
Invention I does not disclose any apparatus or process having portable device wherein the portable device is not a dedicated device for providing functions related to health, safety, and security.
Invention II does not disclose any apparatus or process having wearable device including a health condition detection sensor, detect arm movements, using at least the accelerometer, associated with a wearer of the wearable device, operate a messaging functionality configured to transmit messages to other devices accessible at least via the cellular radio, automatically detect, using at least the accelerometer, whether a wearer of the wearable device has fallen and communicate information 1Atty-Docket No.: 1104-CNT concerning detection of the fall to a second set of instructions, cause the wearable device to determine whether the fall is an emergency event, in response to both: (1) determination of fall as an emergency event and received input sequence.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOI C LAU/Primary Examiner, Art Unit 2689